I respectfully dissent from the majority's disposition of appellant's first assignment of error for the reasons set forth in my dissent in Patton v. Patton (Jan. 9, 1995), Licking App. No. 94CA40, unreported. I concur in the majority's disposition of appellant's second assignment of error on the basis of lack of prejudice. However, to the extent the majority opinion suggests a guardian ad litem should be permitted to question witnesses, I respectfully disagree. Finally, I fully concur in the majority's analysis and disposition of appellant's third, fourth, and fifth assignments of error.
  ____________________________ JUDGE WILLIAM B. HOFFMAN